Citation Nr: 1449950	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from February 27, 2009 to October 9, 2009, and in excess of 20 percent from October 10, 2009, forward, for residuals of bilateral inguinal hernia repairs.

2.  Entitlement to a rating in excess of 20 percent for right side ilioguinal nerve entrapment, effective from December 24, 2013, forward.

3.  Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left genitofemoral nerve, effective from December 24, 2013, forward.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision(s) by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Manchester, New Hampshire, that awarded service connection for residuals of a right inguinal hernia repair and left inguinal hernia, rated as 10 percent disabling, effective from February 27, 2009.  This rating was increased to 20 percent, effective from December 10, 2009.

The Veteran as also awarded a separate 20 percent rating for right side ilioguinal nerve entrapment, effective from December 24, 2013; and a separate 20 percent rating for incomplete paralysis of the left genitofemoral nerve, effective from December 24, 2013.  

In December 2013, the Board remanded this claim for further development.


FINDINGS OF FACT

1. For the period from February 27, 2009 to October 9, 2009, the medical evidence of record indicates that the Veteran had a small left inguinal hernia, which had not been repaired but was remediable.

2. Since October 10, 2009, the residuals of bilateral inguinal hernia repairs have not been manifested by an recurrence of a hernia.



3.  From February 3, 2010 to December 23, 2013, the Veteran had moderate incomplete paralysis of the left genitofemoral nerve.  There has not been severe incomplete paralysis of the left genitofemoral nerve at any time since February 3, 2010.

4.  From February 27, 2009 to December 23, 2013, the Veteran had moderate incomplete paralysis of the right side ilioguinal nerve (rated as the sciatic nerve).  There has not been moderately severe incomplete paralysis of the right side ilioguinal nerve (rated as the sciatic nerve) any time since February 27, 2009.

5.  From February 27, 2009 to October 15, 2009, the Veteran had a tender scar associated with the right inguinal hernia repair.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent from February 27, 2009 to October 9, 2009, and in excess of 20 percent from October 10, 2009, forward, for residuals of right and left inguinal hernia repairs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code (DC) 7338 (2014).

2.  The criteria for a separate 20 percent rating, but not higher, for incomplete paralysis of the left genitofemoral nerve have been met, from February 3, 2010 to December 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8526 (2014).

3.  The criteria for a rating in excess of 20 percent for incomplete paralysis of the left genitofemoral nerve have not been met, since December 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8526 (2014).



4.  The criteria for a separate 20 percent rating, but not higher, for right side ilioguinal nerve entrapment have been met, from February 27, 2009 to December 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostics Codes 8520, 8530 (2014).

5.  The criteria for a rating in excess of 20 percent for right side ilioguinal nerve entrapment have not been met, since December 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Codes 8520, 8530 (2014).

6.  The criteria for a separate 10 percent rating, but not higher, for a scar associated with the right inguinal hernia repair have been met, from February 27, 2009 to October 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in March 2009, December 2009, and October 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Thus, the duty to notify has been satisfied.



The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are on file.  VA treatment notes have also been obtained.  In addition, the Veteran has been afforded appropriate VA examinations in August 2009, October 2009 and December 2013.  The Board has determined that those examinations are adequate because they were factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2014). 

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.


II. Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation is warranted for an inguinal hernia which is small and reducible or without true hernia protrusion.  A 10 percent evaluation is warranted for a recurrent post-operative hernia which is readily reducible and well-supported by a truss or belt.  A 30 percent evaluation requires a small post-operative recurrent hernia or an unoperated irremediable hernia which is either not well-supported by a truss or not readily reducible.  A 60 percent evaluation requires an inoperable large post-operative recurrent hernia which is not well-supported under ordinary conditions and not readily reducible merits a 60 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7338.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See Note following 38 C.F.R. § 4.114, DC 7338.



Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a disability evaluation in excess of 10 percent from February 27, 2009 to October 9, 2009, is not warranted for residuals of bilateral hernia repairs.  

A review of the Veteran's VA treatment records shows that, in July 2008, the Veteran underwent surgery to repair his right inguinal hernia.  He reported continual right inguinal and right side flank pain.  Physical examination revealed a small inguinal hernia on the left side and on the right side.  It was noted that there was a recurrent hernia and he was given the option of repairing both hernias or doing one at a time.  The Veteran, however, opted to only repair his right hernia.  He had surgery on July 29, 2008.

At his August 2009 VA examination, the Veteran reported that he had a prior inguinal hernia surgery in 1965 and a second right inguinal hernia repair in July 2008.  The Veteran described the pain as marked and more frequently while in a sitting position, but standing, sometimes walking and lying down flat on his back, helped to relieve the pain.  He also reported receiving two nerve blocks, but stated that he still had burning pain radiating on the anterior and medial aspect of his right thigh to somewhat just above the knee.  

On physical examination, the examiner stated that there was some tenderness in the right groin region and right inguinal canal.  He noted that there were no masses or other abnormal signs in this particular area.  There was also no tenderness of palpation over the right hip or along the iliac crest.  There were no palpable abdominal masses.  The examiner diagnosed the Veteran with ilioinguinal nerve neuropathy, more likely, a result of, or due to a nerve entrapment in the scar of the original inguinal hernia repair.  He noted that this had no effects on activities of daily living and/or employment potential.  The examiner further diagnosed the Veteran with a right inguinal hernia repair and also stated that it had no effect on activities of daily living or employment.



The Veteran had another VA examination in October 2009.  The examiner diagnosed right inguinal hernia repair with entrapment and scar with no effect on activities and a left inguinal hernia with minimal effect on daily activities.  The Veteran reported having pain in the right groin described as a constant ache that radiated down the leg and up towards the abdomen.  Examination of the left inguinal region revealed a bulging with coughing consistent with an inguinal hernia.  Additionally, the examiner stated that the Veteran retired from full-time work in 2007, but continued to work a sedentary part-time job, but was restricted from being able to lift or carry supplies due to his left inguinal hernia. 

The Board recognizes that the evidence reflects that the Veteran had both a right and a left inguinal hernia prior to October 10, 2009.  While the left hernia was small and unoperated, it was remediable and there was no evidence that he needed a truss or belt to support it.  Therefore, an additional 10 percent for bilateral involvement is not warranted because the evidence does not reflect that the left hernia was disabling to a compensable degree for the period from February 27, 2009 until October 9, 2009.  See Note following 38 C.F.R. § 4.114, DC 7338.  

Similarly, the evidence of record weighs against the assignment of an evaluation in excess of 20 percent, from October 10, 2009 forward, for this disability.

A review of the Veteran's VA medical records dated since October 2009 indicates that he had a history of bilateral groin pain radiating to bilateral lower quadrants, described as sharp.  On many occasions, the Veteran reported that the pain was worse with lifting and bending and relieved by rest.  In addition, he underwent right ilioinguinal nerve blocks in 2009 and bilateral ilioinguinal neurectomies in 2011, which he reported provided him six to seven months of pain relief. 

As already alluded to, in December 2013, the Board remanded this claim for another VA examination to reassess the Veteran's bilateral hernia since his VA treatment records revealed that he underwent several surgical procedures dealing with his hernias and the ilioinguinal nerve entrapment, including inguinal explorations and a neurectomy.   

Resultantly, the Veteran had a VA examination in December 2013.  In addition to the two previous surgeries to his right ilioinguinal hernia, as already noted above, the examiner stated that the Veteran had a right groin exploration, possible neurectomy, in December 2009 and June 2011.  The December 2009 procedure revealed internal scarring with possible nervous tissue entrapment.  A nodule of scar tissue was excised and surgical pathology showed scar tissue with entrapped nerve tissue and vessels.  Nevertheless, the hernia repair itself was intact with no recurrent hernia.  The June 2011 surgical findings included possible ilioinguinal nerve entrapment with significant amount of fibrous scar tissue involving the nerve and entrapping the cord structures.  Surgical pathology showed evidence of chronic inflammation, though no nerve tissue in the excised specimen.  No evidence of recurrent hernia was noted.  The examiner stated that despite the attempts at releasing the ilioinguinal nerve, the Veteran continued to have pain in the right groin radiating to the upper anterior thigh and superiorly and laterally along the iliac crest area.  

Regarding the left inguinal hernia, the examiner stated that it became symptomatic to the point that he underwent a left inguinal hernia repair in February 2010.  He noted that the surgical finding was indirect inguinal hernia repaired with PerFix plug and patch.  There was no mention of any ilioinguinal nerve involvement at the time of this initial surgery.  The Veteran, however, reported having left groin symptoms identical to those on the right as described above.  As a result, he had a left groin exploration, left femoral neurectomy (genitofemoral nerve branch), left iliac inguinal (ilioinguinal) neurectomy in October 2011.  The post-operative diagnosis was left ilioinguinal nerve entrapment.  Findings at surgery included entrapped ilioinguinal nerve within mesh, fibrosis and staples.  There was no evidence of a recurrent hernia.  The examiner stated that the Veteran continued to have left groin pain radiating along the upper anterior thigh and along the left iliac crest area. 

The Board finds that an evaluation in excess of 20 percent is not warranted under DC 7338.  The evidence does not show, and the Veteran has not alleged, that either of his hernias have recurred.  The VA examiner specifically noted that there was no evidence of recurrence of the right inguinal hernia since the July 2008 surgery, to include on evaluations in December 2009 and June 2011, or on CT scan in May 2013; and no evidence of recurrence of the left inguinal hernia since the February 2010 surgery, to include on evaluation in October 2011 and on CT scan in May 2013.  Of note, at the time of the December 2013 VA examination the examiner reported that no hernia was detected on the right or left side.  In the absence of recurrence of any hernia, the Board finds that entitlement to a rating in excess of 20 percent is not warranted, from October 10, 2009, forward.

As noted above, the Veteran was also awarded a separate 20 percent rating for right side ilioguinal nerve entrapment, effective from December 24, 2013; and a separate 20 percent rating for incomplete paralysis of the left genitofemoral nerve, effective from December 24, 2013.  With respect to the right side ilioguinal nerve, the Board notes that the Veteran has demonstrated consistent symptoms since his surgical repair in July 2008.  The August 2009 VA examiner diagnosed ilioinguinal nerve neuropathy, and the Veteran indicated that he had been experiencing symptoms since his July 2008 surgery.  Thus, a 20 percent rating for right side ilioguinal nerve entrapment is warranted from February 27, 2009 to December 23, 2013.  Similarly, on VA examination in December 2013 the Veteran reported left groin symptoms, identical to those on the right, since his left inguinal hernia surgery on February 3, 2010.  Thus, a 20 percent rating for incomplete paralysis of the left genitofemoral nerve is warranted from February 3, 2010 to December 23, 2013.  The Veteran has not claimed, and the medical evidence did not show, and symptoms or findings of left genitofemoral nerve involvement prior to February 3, 2010.  Therefore, a separate rating is not warranted prior to that date.

In addition, the Board finds that a rating in excess of 20 percent is not warranted for right side ilioguinal nerve entrapment or for incomplete paralysis of the left genitofemoral nerve at any time.  The 20 percent rating for incomplete paralysis of the left genitofemoral nerve was assigned pursuant to DC 8526, for moderate incomplete paralysis of the femoral nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.  With respect to the right side ilioguinal nerve, DC 8530 provides no 

more than a 10 percent rating for severe to complete paralysis of the ilioguinal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8530.  The 20 percent rating assigned by the RO for this disability was pursuant to DC 8520, which pertains to the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

There has been no indication of severe incomplete paralysis of the left femoral nerve so as to warrant a 30 percent rating under DC 8526, or of moderately severe incomplete paralysis of the sciatic nerve on the right so as to warrant a 40 percent rating under DC 8520.  Although the Veteran has reported symptoms of severe pain, the VA peripheral nerves examiner in December 2013 stated that the Veteran had moderate, incomplete paralysis on both sides.  This findings is supported by the examination, which showed that the Veteran had a normal gait, as well as normal muscle strength, reflexes, and sensory examination.  Thus, the criteria for higher ratings have not been more or approximated.  See 38 C.F.R. § 4.7.    

Finally, the Veteran was also awarded a separate 10 percent rating for a scar associated with the right inguinal hernia repair, effective from October 16, 2009.  However, the Board notes that the Veteran's right inguinal surgery was performed in July 2008; thus, the scar was present since that time.  Therefore, a separate 10 percent rating for the scar associated with the right inguinal hernia repair is granted, from February 27, 2009 to October 15, 2009.  A 10 percent rating is the highest rating available for a single scar under DC 7804.  The Board has also considered whether a separate rating is warranted for a scar associated with the Veteran's left inguinal hernia repair performed on February 3, 2010.  However, the VA examiner in December 2013 reported that the Veteran's scars were not painful or unstable, stating that the scars themselves were not tender or painful.  Therefore, a separate rating is not warranted for a scar associated with the left inguinal hernia surgery.  See 38 C.F.R. § 4.118, DC 7804.



The Board has considered whether the claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  Assigned ratings are generally adequate to address the average impairment in earning capacity.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  But, in exceptional situations where the rating criteria are inadequate to describe the disability, it may be appropriate to refer the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board is precluded by regulation from assigning extraschedular ratings in the first instance. 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms, as described above, are adequately compensated by the separate ratings assigned under DCs 8520, 8526, 7338, and 7804.  The Board finds that the schedular criteria reasonably describe the Veteran's disability picture.  As the evidence does not support the existence of 
any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent from February 27, 2009 to October 9, 2009, and in excess of 20 percent from October 10, 2009, forward, for residuals of right and left inguinal hernia repairs is denied.

Entitlement to a separate 20 percent rating, but not higher, for incomplete paralysis of the left genitofemoral nerve is granted, from February 3, 2010 to December 23, 2013.  

Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left genitofemoral nerve is denied, from December 24, 2013, forward.  

Entitlement to a separate 20 percent rating, but not higher, for right side ilioguinal nerve entrapment is granted, from February 27, 2009 to December 23, 2013.  

Entitlement to a rating in excess of 20 percent for right side ilioguinal nerve entrapment is denied, from December 24, 2013, forward.  

Entitlement to a separate 10 percent rating, but not higher, for a scar associated with the right inguinal hernia is granted, from February 27, 2009 to October 15, 2009.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


